Title: Elizabeth Smith Shaw to Abigail Adams, 5 April 1778
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail



My Dear Sister
Haverhill April 5th. 1778

Your kind Letter by Cousin Tufts was a pleasing and fresh proof of your Goodsense, Piety of Heart, sweetness of Disposition, and greatness of Mind, which renders you the Object not only of my tenderest Love, but of my veneration. It convinced me that you were actuated by those principles of Virtue which every One should endeavour to cultivate in their own Bosoms, if they wish to enjoy Peace and Tranquility here, and Felicity hereafter. For I am perswaded nothing contributes so much to the ease and Comfort of our Lives, as a steady adherence to the Path of Duty, however rigorous, and an entire Confidence and acquiescence in the Wisdom and Goodness of Him who sits supreme, enthroned in Majesty, guiding the Course of human Affairs. But this I find is a state of Mind that is not to be obtained without severe Conflicts—many Doubts, and Fears will arise to trouble and perplex, in spite of our better Judgment.
I am sensible the Sacrifice you have made to your Country, can be known only to yourself. There are many to whom a temporary Separation after so long a connexion, would have been a happy Circumstance; but for you to be separated from him “whose birth was to your own ally’d,” must be a Trial which cannot be described by words, and can be conceived only by those whose virtuous affection has grown with their Growth, and strengthened with their strength.
Mr. Shaw thanks you for your kind remembrance of him, and by his own happiness measures your Grief, and as you supposed heartily sympathizes with you, 

“For Heaven has not cursed him with a heart of steel,
But given him sense, to pity and to feel,”

 perhaps too tenderly for his own Comfort and advantage. He begs you would accept of his best Regards, and wishes you every Support and Consolation the Christian System affords.
I rejoice that you intend to give up the Care of your Farm. I dare say it will be greatly for your interest, as labour is so expensive, and will afford you an opportunity to visit your Friends without so much Care as used to perplex your Mind.
I have endeavoured to procure you some thread, but cannot under a shilling a knot, but intend to get some spun and whitened for you, if you can wait so long.
Be so kind as to present Love to my little Cousins, and to Brother and Sister Cranch. I purposed to have written to her this Eve, if I had not been prevented by Company. Tell her the first Opportunity shall be devoted to her. I long to see You both, but cannot till May, as the Fast is the 22d. of this Month, unless you will be so kind as to come here which would afford the greatest pleasure to Your truly affectionate Sister,

Eliza. Shaw


PS When you see my Father present our Duty to him, and tell him the People here wonder that so sprightly an old Gentleman has not been to see his Daughter before now. I expect him now very soon, and shall be disappointed if I do not see him before long.

